DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 and 13 have been examined.

Claim Objections
Claims 1-11 and 13 are objected to because of the following informalities:  In the forty-third (and second last) line of claim 1, “recurring reorder day” should be “recurring reorder calendar day” to be consistent with the antecedent usage.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a computer-readable medium for causing a computer server to perform steps, including using purchasing history to first and second recurrence patterns, updating a webpage populated with products purchased according to recurrence patterns, and letting a user edit the webpage to facilitate reordering of products according to a recurring reorder date, which is an abstract idea in the field of 
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a non-transitory, computer-readable medium having stored thereon computer executable instructions, and therefore falls within the statutory category of article of manufacture, as do its dependents (Mayo test, Step 1).  Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite performing steps of a commercial interaction.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception (e.g., causing a webpage form to be sent to a client computer) is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method recited has now been ruled non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is distinct from patent-eligibility under 35 U.S.C. 101).  The specific steps of the claims, such as gathering prior product purchasing history of a user, analyzing the gathered prior product purchasing history, updating a webpage form, and causing the webpage form to be sent to a client computer, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.  Examiner has considered the limitations of the dependent claims in full, as well as the limitations of claim 1.
Specifically, independent claim 1 recites, “A non-transitory, computer-readable medium having stored thereon computer executable instructions for” [performing listed operations] “when executed by a processing device”.  Reynolds et al. (U.S. Patent Application Publication 2011/0125536) discloses “tangible and non-transitory computer readable media that contain program code for causing a processor to perform the various computer-implemented operations”, and discloses [emphasis added], “The media and program code … may be of the kind well-known to those of ordinary skill 
Claim 1 then recites “gathering from an electronic data repository associated with the product vendor server prior product purchasing history of the user”.  Jenkins (U.S. Patent 6,285,983) discloses a database of consumer information, and discloses a server that “also serves individual records database 50 to marketing server 24 through a security firewall 55, as is well known in the art.”  (Column 4, lines 53-65, italicization added.)  Vallier et al. (U.S. Patent Application Publication 2008/0059297) discloses “[I]t is conventional for retailers to utilize an electronic database of product information records that contain descriptive information regarding the retailer’s various products, which records are accessible via the retailer’s e-commerce web site by consumers.”  (Paragraph 53, emphasis added.)  Thus, gathering the specified information from an electronic data repository is merely using well-understood, routine, and conventional technology to perform certain commercial interactions.  The next step of claim 1, “analyzing the gathered prior product purchasing history of the user”, need not be technological at all.  
Claim 1 then recites “automatically updating a webpage form for display on a client computer, wherein the webpage form is prepopulated with the one or more products from the product vendor” etc., and then “causing the webpage form to be sent to the client computer via use of a logical connection between the product vendor server and the client computer.”  Creating a webpage form for display is well-understood, as is well known in the art” (paragraph 4, emphasis added).  Bullock et al. (U.S. Patent 7,475,346) discloses, “[A] given Web page (or even an entire site consisting of multiple pages can be generated dynamically from a definition file or data structure that identifies the Web page elements and the structural encoding necessary to assemble the Web page for sending to a requesting client browser…. Methods for creating and sending both static and dynamically generated Web pages are well known” (column 6, lines 2045, emphasis added).  Prepopulating the webpage form with particular products is using well-understood, routine, and conventional technology in the context of a particular method of doing business.  Regarding updating, as opposed to generating, of webpages, the “PARALLAX: New product from Parallax” article, dating to 1996, discloses, “The system automatically updates the pages with price changes, new products and special offers” (paragraph beginning, “In addition”), and discloses in the next paragraph, “there is no need to worry about routinely updating – or forgetting to update – the system with the latest information”, showing that routine updates were already known, and the Parallax system automated them.  Furthermore, the article, “PanaSite Software Inc. Announces Company Name Change”, dating to 2000, refers to people who “are unaware that they are overspending to update their Web site by conventional means” (paragraph beginning, “Those that don’t address the issue”), showing that it was already conventional to update Web sites. 
 conventional standards such as object linking and embedding (OLE) Automation or common object model (COM).”  (Column 2, final paragraph, emphasis added.)  Official notice is taken that it has long been well-known to edit products included within a webpage form, by, for example, selecting those products for purchase, or for the display of further information, requiring only well-understood, routine, and conventional computer and/or telecommunications technology.  Official notice is taken that elements for editing or altering user interfaces have long been well-known.  Thus, what is recited need merely involve using well-understood, routine, and conventional technology.  Moreover, updating and sending a webpage form is a higher-tech means of doing what has equivalents in lower technology business practices.  For example, one can create or update a printed form, and send the form to a customer through the U.S. mail, or by other means, with the printed form prepopulated with one or more products that have been purchased according to recurrence patterns, and allow the customer/user to edit the one or more products on the printed form, e.g., by selecting what quantities of which products to order, and then submit he printed form to the product vendor (by mail order or by other means), the product vendor thereupon facilitating order fulfillment of the one or more products.  Hence, the limitations of claim 
Claim 2, which depends from claim 1, recites that the gathered prior product purchasing history is limited to a pre-specified period of time; this is not in itself technological.  The limitation of claim 2, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 3, which depends from claim 1, recites that user input causes the instructions to perform steps for generating the webpage form for the user.  Official notice is taken that it is well-understood, routine, and conventional for user input to cause a computer or set of instructions to perform an operation or operations (e.g., a user may input a selection, click on an icon, etc., to start writing a document, playing a game, opening his email, etc.).  The limitation of claim 3, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea 
Claim 4, which depends from claim 1, recites that a schedule is utilized to cause the instructions to automatically perform steps for generating the webpage form for the user.  Official notice is taken that it is well-understood, routine, and conventional for a schedule to be utilized to cause to a computer or set of instructions to perform an operation or operations.  The limitation of claim 2, whether considered separately or in combination with the limitations of claim 4, does not raise the claimed invention to significantly more than an abstract idea.

Claims 9, 10, and 11, which each depend from claim 1, each recite limitations on what days the first and second recurring calendar days are; these limitations are not in themselves technological.  Therefore, the limitations of claims 9, 10, and 11, whether 
Claim 13, which depends from claim 1, recites that the gathered prior product purchasing history is limited to a pre-specified category of product; this is not in itself technological.  The limitation of claim 13, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 

Non-Obvious Subject Matter
Claims 1-11 and 13 are rejected under 35 U.S.C. 112, rejected under 35 U.S.C. 101, and objected to for minor informalities, but recite non-obvious subject matter. 
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Kerker et al. (U.S. Patent Application Publication 2011/0258072), discloses a method for generating by a product server a personalized product listing for a user (Abstract; Figures 2 and 19B; paragraphs 45, 52, 58, and 76).  Kerker does not disclose a non-transitory computer-readable medium having stored thereon computer executable instructions, but does disclose combinations of hardware and software (paragraph 90), and Gupta (U.S. Patent 8,583,512) teaches a non-transitory computer-readable medium embodying one or more instructions or programs executable by a computer to perform a process (column 2, lines 50-67; column 17, lines 32-46).  Kerker discloses gathering from a presumed data repository prior product purchasing history of the user (Figure 2; paragraphs 76 and 79); and analyzing the prior product purchasing history of the user to determine recurring patterns of purchases for 
Kerker discloses generating a webpage form for display on a client computer (Figures 2 and 19B; paragraphs 41, 54, 77, etc.).  Kerker discloses that a user 
Kerker does not expressly disclose that the webpage form is prepopulated with the one or more products from the product vendor that have been repeatedly purchased according to the recurrence pattern, but Glynias et al. (U.S. Patent Application Publication 2011/0078028) teaches a website that provides a prepopulated order sheet displaying at least some sales history of products or services previously purchased by a website user (Abstract; paragraphs 36 and 37). 
Kerker does not expressly disclose automatically generating a webpage form, but Dolezal et al. (U.S. Patent Application Publication 2006/0265418) teaches a program product stored in the memory of a server automatically extracting or retrieving data and creating a web page form (paragraph 89).  Kerker does not expressly disclose that the webpage form has one or more graphical user interface input elements for allowing the user to edit the one or more products, but graphical user interfaces with input elements or means are well known.  Kerker discloses that a vendor facilitates order fulfillment of products according to reorder or replenishment date (paragraphs 31, 37, 39, 40, 49, and 
However, the Board of Appeals, in its Decision of October 6, 2020, did not find the combination of references sufficient to make the claimed invention obvious.  Examiner’s updated searching has found nothing more compelling for purposes of establishing obviousness than the prior art already applied, and Examiner respects the Board’s decision.

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.  First, there is still a minor objection to the claims.  Regarding the main 35 U.S.C. 101 issue, it is noted that the new claim language of “automatically updating a webpage form” poses issues.  The words “update” and “updating” are not to be found anywhere in the original specification and claims, although the idea appears present based on other words which are used.  The expression “webpage form” is absent from the parent application 13/305,362, in which “webpage” does occur, and in which “form” does occur, but not in the sense of a form on a webpage.  This does not quite give rise to a rejection under 35 U.S.C. 112, first paragraph, but does raise doubts about Applicant’s claim to have invented an improved and distinctive kind of webpage form.
Applicant’s arguments review the framework of the Mayo analysis, and specifically submit that the claimed invention is directed to an improved graphical user interface (GUI) that functions to aggregate logically related products and purchasing 
Applicant refers, in particular, to Trading Techs. Int’l v. CQG, but the representative claim there did not involve using a generic graphical user interface to display information regarding particular commercial interactions, but a very specific method of displaying market information, comprising: “dynamically displaying a first indicator in one of a plurality of regions in a bid display region, each location in the bid display region corresponding to a price level along a common static price axis, the first indicator representing quantity associated with at least one order to buy the commodity at the highest bid price currently available in the market; dynamically displaying a second indicator in one of a plurality of regions in an ask display region, each location in the ask display region corresponding to a price level along the common static price axis, the second indicator representing quantity associated with at least one order to sell the commodity at the lowest ask price currently available in the market; displaying the bid and ask display regions in relation to fixed price levels along the common static price axis such that when the inside market changes rice levels along the common static price axis do not move and at least one of the first and second indicators moves in the bid or ask display regions relative the common static price axis; displaying an order entry region comprising a plurality of locations for receiving commands to send trade 
Applicant further refers to Core Wireless Licensing S.A.R.L v. LG Electronics, Inc., Electronics Mobilecomm U.S.A., Inc., but this is another case that is not on point.  In Core Wireless, a computing device was claimed as “additionally being configured to display on the screen an application summary that can be reached directly from the menu”, together with other features.  This is an improvement in displaying applications and their summaries conveniently, not a matter of using a generic GUI to display information pertaining to particular commercial operations.  The instant claims are not similarly directed to “an improved user interface for computing devices.”
Applicant yet further refers to DDR Holdings, but that precedent dealt with a specific solution rooted in computer technology in order to overcome a problem arising in the realm of computer networks, whereas the current claims merely use computer and network technology to implement a particular improvement in business methods.  Examiner reiterates his example precedent from the previous Office Action, Ultramercial, Inc. v. Hulu, in which the Court of Appeals for the Federal Circuit ruled the claims patent-ineligible, and wrote, “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”  
FairWarning IP, LLC, v. Iatric Systems, Inc., where claims directed to a method of detecting improper access of a patient’s protected health information (PHI) in a computer environment, and to a corresponding system, were found patent-ineligible, despite the recitation of computer technology, and of a computer environment such that the method could not be performed, and the system could not operate, without the use of computers.  
	The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sing “Local tech firm develops Web application for Realtors”, refers to “the need to update a Web site quickly and easily”, and teaches software to automate updating websites. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273=6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 30, 2021